UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6203


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN DEONTA STROM, a/k/a Jae Dee, a/k/a Jae, a/k/a J-Dirt,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cr-00159-JCC-1)


Submitted:   June 19, 2015                   Decided:    August 4, 2015


Before WYNN and    FLOYD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Justin Deonta Strom, Appellant Pro Se.    Marc Birnbaum, Special
Assistant United States Attorney, Inayat Delawala, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Justin     Deonta   Strom        appeals         the    district     court’s       order

denying his motion to alter or amend the judgment and his Fed.

R. Crim. P. 33 motion for new trial.                         Strom filed both motions

while his direct criminal appeal was pending in this court.                                 The

district court held that the pendency of Strom’s appeal divested

it   of   jurisdiction       over      both       of    Strom’s       motions.      We   have

reviewed the record and find no reversible error.

      We review de novo a district court’s legal conclusion that

it lacks jurisdiction over a matter.                         Ameur v. Gates, 759 F.3d

317, 322 (4th Cir. 2014), cert. denied, 135 S. Ct. 1155 (2015).

Generally,       “an   appeal    confers          jurisdiction        on   the      court    of

appeals and divests the district court of its control over those

aspects of the case involved in the appeal.”                           United States v.

Modanlo, 762 F.3d 403, 408 (4th Cir. 2014) (internal quotation

marks     omitted).       This      general        rule       is    subject    to    limited

exceptions, permitting the district court “to take subsequent

action on matters that are collateral to the appeal, or to take

action that aids the appellate process.”                           Doe v. Public Citzen,

749 F.3d 246, 258 (4th Cir. 2014) (citation omitted).

      Strom’s motion to alter or amend the judgment asked the

district court to reduce Strom’s sentence; thus, the motion fell

within     the     general      rule     depriving            a     district     court       of

jurisdiction over a motion involving aspects of a case presented

                                              2
in the appeal.      See United States v. Turchen, 187 F.3d 735, 743

(7th Cir. 1999).

     A pending appeal, however, does not divest a district court

of jurisdiction to entertain a motion for a new trial pursuant

to Fed. R. Crim. P. 33.       United States v. Cronic, 466 U.S. 648,

667 n.42 (1984).       Instead, the district court should “either

deny the motion on its merits, or certify its intention to grant

the motion to the Court of Appeals, which could then entertain a

motion to remand the case.”         Id.    Here, however, Strom did not

go to trial, but entered a guilty plea.          “By its express terms,

Rule 33 is confined to those situations in which a trial has

been had.”     United States v. Graciani, 61 F.3d 70, 78 (1st Cir.

1995).     Thus, relief is unavailable to Strom under Rule 33.            See

United States v. Collins, 898 F.2d 103, 104 (9th Cir. 1990) (per

curiam).

     Accordingly,     we   affirm   the   district   court’s   order.      We

dispense     with   oral   argument   because    the   facts    and     legal

contentions are adequately presented in the material before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                      3